DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 05/19/2022. Claims 1-20 were pending. Claims 1, 5, 8, 12 were amended. Claims 15-20 were withdrawn.

Response to Arguments
3.	The applicant’s amendment filed on 05/19/2022 along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	As to the previous double patenting rejection, the applicants stated:
 	“Furthermore, regarding the nonstatutory double patenting rejection, Applicant respectfully request postponement of response decision until the current application is otherwise in condition for allowance”.  Since the applicants fail to point out the supposed error in the previous nonstatutory double patenting rejection, the examiner still maintained the previous nonstatutory double patenting rejection.  Further, the examiner provides new ground of double patenting rejection for dependent claims 4 and 11 which depends on claim 1 and 8 respectively due to applicant’s amendment of claims 1 and 8.
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“Applicants respectfully submits that the cited art fails to disclose, teach, or suggest a method for processing a substrate, wherein the predetermined rate is determined such that resulting etching and resulting deposition are performed simultaneously during the performing the balance plasma process, and the result etching of the EUV mask is offset by the result deposition during the performing the balance plasma process, as recited in amended claim 1 of the present application.  Specifically, in Hudson, each cycle of a gas-modulated cyclic process includes performing a protective layer forming phase and performing an etching phase (Abstract). The protective layer forming phase comprises providing the deposition gas and forming a plasma from the deposition gas. Each etching phase comprises providing a reactive etching gas and forming a plasma from the reactive etching gas. That is, the protective layer forming phase and the etching phase are performed sequentially, rather than simultaneously. Similarly, in Wise, the deposition of a passivation layer and the etching are performed sequentially, rather than simultaneously, in a cycle or multiple cycles (paragraphs [0047] and [0071]}. Thus, Hudson in view of Wise fails to disclose, teach, or suggest a method for processing a substrate, wherein the predetermined rate is determined such that resulting etching and resulting deposition are performed simultaneously during the performing the balanced plasma process, and the resulting etching of the EUV mask is offset by the resulting deposition during the performing the balanced plasma process, as recited in amended claim 1 of the present application
Ji does not cure the deficiencies of Hudson in view of Wise.
For the foregoing reasons, Applicant respectfully submits that the cited art would not have rendered obvious amended claim 1 of the present application.
Claims 2-7 depend, directly or indirectly, from claim 1. Thus, these dependent claims are patentable due to at least the dependency.
Claim 8 is similarly amended as claim 1. Thus, for the same reasons regarding amended claim 1, amended claim 8 is allowable.
Claims 9-14 depend, directly or indirectly, from claim 8. Thus, these dependent claims are patentable due to at least the dependency.
Consequently, in light of the above discussion, this application is believed to be in condition for allowance, and an early and favorable action to that effect is respectfully requested.”
The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3, 5-10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,136 B2 in view of Wise et al. (US 2016/0379824 A1).
Claims 1, 8 of the current application differs from claim 12 of US Patent No. 10,886,136 by further discloses an extreme ultraviolet (EUV) mask and performing the balance plasma process improve a local CD uniformity (LCDU). Wise discloses an extreme ultraviolet (EUV) mask and the balance plasma process improve a local CD uniformity (LCDU) (paragraph 0003 - 0010; 0023-0027, 0029, 0040-0041, Fig 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10,886,136 in view of Wise by using an extreme ultraviolet (EUV) mask and performing the balance plasma process improve a local CD uniformity (LCDU) because it helps to smooth the etched feature (abstract, paragraph 0003).
As to claims 2 and 9, US Patent No. 10,886,136 disclose etching the underlying layer after exposing (See claims 1 and 12 of US 10,886.136)
As to claim 3 and 10, US Patent No. 10,886,136 disclose the exposing (i.e. deposition) and the etching the underlying layer are performing in the same plasma chamber (See claim 11).
As to claim 5 and 12, Wise discloses wherein a Local Critical Dimension Uniformity (LCDU (30)) of the EUV mask after the balanced plasma process (i.e. deposition) and etching of the underlying layer is smaller than a LCDU (30) of the EUV mask after formation of the EUV mask but before execution of the balanced plasma process (See Fig 8, Fig 9).
As to claims 6 and 13, US Patent No. 10,886,136 discloses the process gas include at least one CyHy or CxHyFz, and at least one of N2 (See claims 1, 8, 9, 12 of US 10,886,136). Claims in US Patent No. 10,886,136 fail to explicitly disclose the gas include CH4. Wise teaches to use CH4, gas to passive resist polymer or non-polymer resists (See paragraph 0044, 0047). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 10,886,136 in view of Wise by using CH, gas because equivalent and substitution of one for the other would produce an expected result.
As to claims 7, 14, US Patent No. 10,886,136 discloses forming a protective after the exposing (See claims 3, 12).

6.	Claims 4 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,136 B2 in view of Wise et al. (US 2016/0379824 A1) as applied to claims 1-3, 5-10, 12-14  above, and further in view of Ji e et al. (US 2007/0026677 A1).
As to claims 4 and 11, US 10,886,136 and Wise fail to disclose the exposing and the etching the underlying layer are performed in different plasma chamber.  Ji discloses the exposing and the etching the underlying layer are performed in the same chamber, but may be done in different chamber (See paragraph 0049). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 10,886,136 B1 and Wise in view of Ji by the exposing and the etching the underlying layer are performed in different plasma chamber because equivalent and substation of one for the other would produce an expected result.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713